DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 12. (Amended) The method for detecting abnormity in the unsupervised industrial system based on deep transfer learning according to claim [4] 1, wherein in the discriminating whether the failure occurs in said step 7), the sensor sequence data collected by all machines in the industrial system is inputted into the model; if a failure discriminator of the model discriminates that the failure occurs, the machine is stopped for maintenance.
Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claim 1, the cited prior art of record Cotton (US 2019/0033133 A1), either singularly or in combination, fail to anticipate or render obvious a method for detecting abnormity in an unsupervised industrial system based on deep transfer learning, comprising the following steps: dividing machines in an industrial system into two groups: source domain machines and target domain machines; and 12) calling sensor sequence data collected from the source domain machines as the source domain sensor sequence data, calling sensor sequence data collected from the target domain machines as the target domain sensor data, and collecting the sensor data and a record of whether a part of the machines is failed while collecting the data; 13) wherein, the data of whether the part of the machines is failed is recorded by manual supervision, and other feature data is recorded by a plurality of sensors, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864